DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-13 are examined in this office action of which claims 1-13 were amended in the preliminary amendment dated 8/3/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "a sintering material to be sintered", and the claim also recites "in particular in the form of a green compact which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of applying prior art, as claims are given their broadest reasonable interpretation, see MPEP § 2111, the claim will be interpreted using the broader statement of "a sintering material to be sintered". Claims 2-13 are also rejected as they depend from claim 1 and do not solve the above issue.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation "the first adjustment axis is longitudinally extended", and the claim also recites "in particular coaxially" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of applying prior art, as claims are given their broadest reasonable interpretation, see MPEP § 2111, the claim will be interpreted using the broader statement of "the first adjustment axis is longitudinally extended".

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation "to apply an alternating current and/or a direct current", and the claim also recites "in particular a pulsed direct current" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of applying prior art, as claims are given their broadest reasonable interpretation, see MPEP § 2111, the claim will be interpreted using the broader statement of "to apply an alternating current and/or a direct current".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6610246 B1 of Sunamoto.
As to claim 1, Sunamoto discloses a sintering apparatus for use in a sintering method (Sunamoto, col 1, lines 6-7), meeting the limitation of a sintering apparatus. Sunamoto discloses applying an electric current to a cylindrical mold (Sunamoto, claim 1), this meets the claim limitation of a field-assisted sintering as an electric current would have an associated electric field and this current is being used to sinter the powder thereby it is field-assisted sintering.
	Sunamoto discloses where the apparatus has a cylindrical mold for accommodating powder material under a pressurized condition (Sunamoto, col 2, lines 2-3) where the mold is made of graphite (Sunamoto, col 5, lines 45-47), meeting the claim limitation of at least one electrically conductive die which is provided for receiving a sintering material as a powder is capable of being sintered. Sunamoto discloses where the powder material is placed in a space of the mold between the upper and lower punches (Sunamoto, col 12, lines 23-27; see also Fig 7), meeting the limitation of a receiving space for sintering material to be sintered.
	Sunamoto discloses where there is a cylinder unit (3,11) and mold lift and pressing bar (4,12) (Sunamoto, col 9, lines 34-36 and 42-43) where the mold pressing bar is disposed so as to be movable in upward and downward directions by means of contractible and extendable movements of the cylinder unit which is connected to upper and lower punches (Sunamoto, col 9, lines 60-65; see also Fig 1), meeting the limitation of a first adjusting device which can be adjustably moved along a first adjustment axis relative to the receiving space into a pressing position. Sunamoto discloses where the apparatus has upper and lower punches (26,27) (Sunamoto, col 11, lines 35-37), meeting the limitation of at least one mold punch. Sunamoto discloses where the upper and lower punch are displaceably engaged with the inner peripheral surface of the mold while maintaining a liquid tight state and where the mold pressing bar (12) applies the force for applying pressure to the upper punch (26) (Sunamoto, col 11, lines 55-63), meeting the limitation of for the purpose of the mechanical pressurization of the sintering material with a first compressive force, the at least one mold punch is dipped axially into the receiving space as this shows that the punch and adjusting device in Sunamoto are capable of carrying out this procedure. 
	Sunamoto discloses where the sintering apparatus incudes a pair of electrodes disposed on the periphery of the mold for applying heat to the powder material by applying current to the mold (Sunamoto, col 6, lines 62-67), and Sunamoto discloses that by applying the current thereto, Joule heat is given to the mold and it supplied to the powder material (Sunamoto, col 12, lines 47-49) meeting the limitation of applying electric current to the die as the mold is equivalent to the die and thereby being a resistance heating device as Joule heat is a resistive process. 
	Sunamoto discloses where electrodes are disposed so as to move radially with respect to the vacuum chamber by means of respective cylinder units (Sunamoto, col 10, lines 45-47), meeting the limitation of a second adjusting device and at least one contact punch which are capable of being adjustably moved along a second adjustment axis relative to the die. Sunamoto discloses where the tip portion of the electrodes is allowed to contact the side surface of the mold by means of the gas cylinder during a period of time of applying current to the mold (Sunamoto, col 16, lines 31-35). Sunamoto discloses that when the application of the current is to be partially suspended during the step of sintering by applying current, the pressing force of the gas cylinder unit is weakened (Sunamoto, col 16, lines 40-44). Thus, Sunamoto shows that the apparatus is capable of applying a second compressive force when pressing the contact punch (electrodes, meeting the claim limitations) against the die (mold), thereby meeting the claim limitations.

	As to claim 2, Sunamoto discloses where the pressurized state of the powder material is adjusted (Sunamoto, col 12, lines 56-57) and Sunamoto discloses where the movement of the electrodes can be controlled by means of a control unit (Sunamoto, col 14, lines 15-16), where this control unit meets the claim limitation of a regulating device as this device is disclosed to be capable of regulating the first and second compressive forces.

	As to claim 5, Sunamoto discloses where a first adjustment axis for adjusting the punches and a second adjustment axis for adjusting the contact punches (or electrodes which meet the claim limitation) are oriented perpendicularly to one another (Sunamoto, Fig 1 where the electrodes 19 run in a perpendicular axis to the punches which are connected to the cylinders 12). Sunamoto also discloses where the electrodes are pressed against a lateral outer shell surface of the mold (Sunamoto, Fig 8 where the electrodes 19a-19d are pressed against the mold 25).  
	As to claim 8, Sunamoto discloses where the upper and lower punches are provided with insulating material (Sunamoto, col 16, lines 2-4; see also Fig 16 where the insulating material is 57) and Sunamoto discloses that an insulating material such as Teflon® or Bakelite may be used in order to cause no leakage of a current (Sunamoto, col 17, lines 1-6), meeting the limitation of the mold punch being manufactured from an electrically insulating material or having an electrically insulating coating.

	As to claim 10, Sunamoto discloses where the first adjusting device acts by way of an insulating element (57) which has resistance to heat (Sunamoto, col 14, lines 63-66; see also Fig 16). 

	As to claim 11, Sunamoto discloses where the mold is clamped with upper and lower punches (26 and 27 respectively) by means of the mold lift bar (4) and the mold pressing bar (12) (Sunamoto, col 12, lines 29-31; see also Figs 1-3 and 7). So Sunamoto is disclosing where the punches are capable of moving in opposite directions relative to one another and where the pressing position is capable of being dipped in the receiving space axially in opposite directions relative to one another, meeting the claim limitations.

	As to claim 12, Sunamoto discloses where electrodes are disposed so as to move radially with respect to the vacuum chamber by means of respective cylinder units (Sunamoto, col 10, lines 45-47), meeting the limitation of a second adjusting device. Sunamoto discloses where the electrodes (19a-19d, reading upon contact punches) are capable of being adjustably moved by the second adjusting device along the second adjustment axis in opposite directions relative to one another where they are capable of having contact positions pressed against mutually opposite outer surfaces of the mold (Sunamoto, Fig 8) where the electrodes are pressed against opposite outer surfaces of the mold/die.
	As to claim 13, Sunamoto discloses where a direct current power source is used to apply voltage to each to the electrodes when sintering is carried out (Sunamoto, col 15, lines 9-13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6610246 B1 of Sunamoto.
As to claim 3, Sunamoto discloses the sintering apparatus according to claim 1 as shown in the rejection above. Sunamoto discloses where the sintering apparatus incudes a pair of electrodes disposed on the periphery of the mold for applying heat to the powder material by applying current to the mold (Sunamoto, col 6, lines 62-67), and Sunamoto discloses that by applying the current thereto, Joule heat is given to the mold and it supplied to the powder material (Sunamoto, col 12, lines 47-49). As Sunamoto discloses disposing the electrodes on the periphery of the mold, this would encompass where the electrodes (reading upon contact punches) are pressed against the top or bottom end face of the mold when in the contact position. 
However, Sunamoto does not disclose where the first adjustment axis and the second adjustment axis would also be oriented parallel and/or coaxially to one another. Sunamoto does disclose where the electrodes are oriented perpendicular to the outer surface of the mold they touch (Sunamoto, Figs 7 and 8) where the electrodes (19a-d) touch the mold in a perpendicular manner. As Sunamoto discloses disposing electrodes on the periphery of the mold and this would encompass where they are pressed against the top or bottom end face of the mold and Sunamoto discloses where the electrodes are oriented perpendicular to the outer surface of the mold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also orient the electrodes perpendicularly to the outer surface of the mold when pressed against the top or bottom end face of the mold when in the contact position, thereby allowing for good contact between the electrode and the mold. This orientation would mean that the first adjustment axis and the second adjustment axis would also be oriented parallel and/or coaxially to one another, meeting the claim limitations. 
Further, it is noted that mere changes in the shape and configuration of a device is not a patentable distinction absent persuasive evidence that the particular configuration is significant. Thus it would also be obvious to select an orientation for the electrodes such that the adjustment axis are parallel and/or coaxial to one another. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP § 2144.04(IV)(A). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see MPEP § 2144.04(IV)(B).

As to claim 4, Sunamoto does not disclose where the at least one contact punch has an annular form with a through-opening, through which the first adjustment axis is longitudinally extended, in particular coaxially. 
However, the difference between the claim and the art merely relates to the shape of the electrode (reading upon contact punch). As the instantly claimed annular contact punch and the disclosed electrodes in Sunamoto perform the same purpose, namely applying current to the mold and thereby Joule heating the powder material to be sintered, it would have been obvious to one of ordinary skill in the art to select a where the at least one contact punch has an annular form with a through-opening as this shape would not perform differently than the electrode disclosed in Sunamoto and this would allow for a more compact device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP § 2144.04(IV)(A). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see MPEP § 2144.04(IV)(B).

As to claim 6, Sunamoto discloses where the outer shell surfaces of the device are oriented perpendicularly to the second adjustment axis and parallel to the first adjustment axis (Sunamoto, Figs 1 and 3) where the outer surface of the side of the mold (25) is perpendicular to the second adjustment axis and parallel to the first adjustment axis (in this case the pressing axis). 
Sunamoto does not disclose where the die has a cuboidal form.
However, the difference between the instant claim limitation and the art merely relates to the shape of the die. As the instantly claimed die would produce the same result as the disclosed mold, i.e. a sintered body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a cube shape for the mold thereby producing a cube shaped part. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP § 2144.04(IV)(A). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see MPEP § 2144.04(IV)(B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6610246 B1 of Sunamoto in view of US 2015/0047685 A1 of Stenner.
As to claim 7, Sunamoto discloses the sintering apparatus of claim 5, see claim 5 rejection above, but Sunamoto does not disclose where the die is configured as a multiple cavity mold with a plurality of receiving spaces.
Stenner relates to the same field of endeavor of spark plasma sintering (Stenner, paragraph [0040]). Stenner teaches a template which is perforated to form holes, these holes are filled with dry powder (Stenner, paragraph [0055]; see also Figs. 3-12), and the powder is compressed to form green bodies and they are sintered with high electrical current which induces heat in the powder (Stenner, paragraph [0056]; see also Figs. 3-12). Thus Stenner is teaching a multiple cavity mold with a plurality of receiving spaces, meeting the claim limitations. Stenner teaches that this process allows for the production of a thermoelectric component (Stenner, paragraph [0001]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a template with multiple holes forming a multiple cavity mold as taught by Stenner into the apparatus for spark plasma sintering disclosed by Sunamoto, thereby allowing for the production of a thermoelectric component (Stenner, paragraph [0001]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 6610246 B1 of Sunamoto in view of US 2017/0062106 A1 of Zhou.
	As to claim 9, Sunamoto discloses the sintering apparatus of claim 1, see claim 1 rejection above, but Sunamoto does not disclose where the at least one mold punch is manufactured from metal. 
	Zhou relates to the same field of endeavor of spark plasma sintering (Zhou, paragraph [0005]). Zhou teaches constructing the lower and upper punches from stainless steel (Zhou, paragraph [0022]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute stainless steel punches as taught by Zhou into the apparatus for spark plasma sintering disclosed by Sunamoto thereby preventing corrosion of the punches. This also would have been obvious to one of ordinary skill as each element is known in the art with the only difference between the claimed invention and the prior art being the actual combination in a single prior art reference, one of ordinary skill could have combined these references as the punch merely performs the same function as it does separately, and as this is merely substituting one punch for another, the results of the combination would have been predictable, see MPEP § 2143(I)(A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733